              Case 19-18585-MAM         Doc 99    Filed 04/17/20   Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
                               www.flsb.uscourts.gov


IN RE:                                                    CASE NO.: 19-18585-MAM

                                                          Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

     Debtor.
______________________________/


DEBTOR, MERIDIAN MARINA & YACHT CLUB OF PALM CITY, LLC’S OBJECTION
         TO CLAIM OF CHARLES GOODMAN (CLAIM NUMBER 7)

                         IMPORTANT NOTICE TO CREDITOR:
                       THIS IS AN OBJECTION TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended.

       If you disagree with the objection or the recommended treatment, you must
file a written response WITHIN 30 DAYS from the date of service of this objection,
explaining why your claim should be allowed as presently filed, and you must serve
a copy to the undersigned attorney OR YOUR CLAIM MAY BE DISPOSED OF IN
ACCORDANCE WITH THE RECOMMENDATION IN THIS OBJECTION.

      If your entire claim is objected to and this is a chapter 11 case, you will not
have the right to vote to accept or reject any proposed plan of reorganization until
the objection is resolved, unless you request an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing your claim for voting purposes.

       The written response must contain the case name, case number, and must
be filed with the Clerk of the United States Bankruptcy Court.

     Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the debtor(s) object(s) to

the following claims filed in this case and on the grounds set forth therein. Accordingly, the

claims should be stricken and disallowed.
              Case 19-18585-MAM         Doc 99    Filed 04/17/20    Page 2 of 3




                  Claim             Claim     Basis for Objection and
 Name of Claimant Amount            Number    Recommended Disposition
                                              Objection - The alleged damage to the
                                              creditor's boat totals $600.00. Claim
  Charles Goodman      $18,461.23 Claim No. 7
                                              shall be paid $600.00. Remaining
                                              amount of claim shall be stricken.


       WHEREFORE, the Debtor respectfully requests this Court enter an order

sustaining this Objection, disallowing the Claims listed above, and granting such other and

further relief as may be just.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications

to practice in this court set forth in Local Rule 2090-1(A) and that a true and correct copy

of the foregoing was furnished via U.S. Mail to the parties listed on the attached mail list

this 17th day of April 2020.

                                                  KELLEY, FULTON & KAPLAN, P.L.
                                                  Attorneys for the Debtor in Possession
                                                  1665 Palm Beach Lakes Blvd., Ste 1000
                                                  West Palm Beach, FL 33401
                                                  Phone (561) 491-1200
                                                  Facsimile (561) 684-3773

                                                  By: /s/ Craig I. Kelley, Esq.
                                                   CRAIG I. KELLEY, ESQUIRE
                                                   Florida Bar 782203
             Case 19-18585-MAM         Doc 99    Filed 04/17/20    Page 3 of 3




Mailing Information for Case 19-18585-MAM

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

   •   John P Carrigan jpc@reblawpa.com, mmj@reblawpa.com
   •   Heidi A Feinman Heidi.A.Feinman@usdoj.gov
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
       com;debbie@kelleylawoffice.com
   •   Craig I Kelley craig@kelleylawoffice.com,
       dana@kelleylawoffice.com,tina@kelleylawoffice.com,cassandra@kelleylawoffice
       .com;debbie@kelleylawoffice.com
   •   Susan D. Lasky ECF@suelasky.com,
       ecfsuelasky@gmail.com;r48532@notify.bestcase.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Alan B Rose arose@mrachek-law.com, manderson@mrachek-law.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service).

       Meridian Marina & Yacht Club of Palm City, LLC
       1400 SW Chapman Way
       Palm City, FL 34990

       Charles Goodman
       3022 SW Lake Terrace
       Palm City, FL 34990
